Citation Nr: 1445625	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-11 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected generalized anxiety disorder with depressive disorder.

2.  Entitlement to service connection for irritable bowel syndrome, to include as secondary to service-connected generalized anxiety disorder with depressive disorder.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected generalized anxiety disorder with depressive disorder.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected generalized anxiety disorder with depressive disorder.

5.  Entitlement to an initial rating in excess of 30 percent from August 1, 2008 and 50 percent from January 19, 2010, forward, for the Veteran's coronary artery disease with status post PCTA and stent placement.  
6.  Entitlement to an initial rating in excess of 50 percent from August 1, 2008 and 70 percent from March 22, 2013, forward, for the Veteran's generalized anxiety disorder and depressive disorder.    


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, January 2010, and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

As discussed in more detail below, the Board notes that the Veteran withdrew his claim for an initial rating in excess of 50 percent from August 1, 2008 and 70 percent from March 22, 2013, forward, for the Veteran's generalized anxiety disorder and depressive disorder.  However, subsequent correspondence expressing a desire to reinstate the claim was received within one year of the April 2013 rating decision that increased the Veteran's rating to 70 percent.  As such, the November 2013 correspondence has been liberally construed as a Notice of Disagreement (NOD) to the April 2013 rating decision.  Under VA law, therefore, the Veteran must be issued a Statement of the Case (SOC) on that issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, the issue of the Veteran's rating for generalized anxiety disorder and depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have erectile dysfunction that is associated with service or a service-connected disability.

2.  The Veteran does not have irritable bowel syndrome that is associated with service or a service-connected disability.

3.  The Veteran's sleep impairment has been considered in his evaluation for generalized anxiety disorder with depressive disorder; a separate disability rating is not warranted for difficulty sleeping. 

4.  The Veteran's GERD is not related to active service and has not been shown to be caused or aggravated by his service-connected generalized anxiety disorder with depressive disorder.

5.  Prior to January 19, 2010, the Veteran's coronary artery disease with status post PCTA and stent placement was demonstrated by cardiac dilatation.  However, a workload of 3 to 5 METs was not shown to result in dyspnea, fatigue, angina, dizziness, or syncope; there was no evidence of ejection fraction less than 50 percent.  From January 19, 2010, forward, the Veteran's coronary artery disease with status post PCTA and stent placement was demonstrated by cardiac dilation as well as  METs reading of 3 to 5.  An ejection fraction of less than 30 percent was not shown.  Throughout both appeal periods, there is no evidence of congestive heart failure.

CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction, to include as secondary to service-connected generalized anxiety disorder with depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for service connection for irritable bowel syndrome, to include as secondary to service-connected generalized anxiety disorder with depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  The criteria for service connection for a sleep disorder, to include as secondary to service-connected generalized anxiety disorder with depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

4.  The criteria for service connection for GERD, to include as secondary to service-connected generalized anxiety disorder with depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

5.  The criteria for entitlement to a rating in excess of 30 percent from August 1, 2008 and 50 percent from January 19, 2010, forward, for the Veteran's coronary artery disease with status post PCTA and stent placement, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Erectile Dysfunction, Irritable Bowel Syndrome, and Sleep Impairment

The Veteran seeks service connection for erectile dysfunction, irritable bowel syndrome, and sleep impairment due to his service-connected generalized anxiety disorder with depressive disorder.

The Board emphasizes that service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA and private treatment records are absent any complaint of erectile dysfunction or irritable bowel syndrome.  The Veteran was afforded two VA examinations in November 2012 to assess these reported conditions.  Specifically, the examiner did not diagnose erectile dysfunction.  The Veteran's penis, testes, epididymis, and prostate were not examined, per his request.  The November 2012 intestinal examination showed the Veteran had no signs or symptoms attributable to any non-surgical, non-infectious intestinal conditions.  The examiner also noted the Veteran's 2010 colonoscopy was normal.

In short, the only evidence of record that the Veteran has erectile dysfunction or irritable bowel syndrome is the Veteran's own diagnoses of these conditions.  The Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, diagnosing specific conditions and identifying a nexus to a persistent disability involves a complex medical issue, such as interpretation of x-ray results that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Therefore, the Board finds that service connection for erectile dysfunction and irritable bowel syndrome is not warranted.  Medical records, to include VA records, private treatment records and VA examinations, are absent a finding of either condition.  Even assuming he has both conditions, aside from the Veteran's proffered diagnosis, there is simply no probative evidence linking such to service or to service-connected disability.  

With regard to the Veteran's sleep impairment, competent medical evidence also has not resulted in a diagnosis of a sleep disorder.  At a November 2012 VA sleep apnea examination, the examiner found that the Veteran did not suffer from sleep apnea.  The examiner noted the Veteran did not require continuous medication for a sleep disorder condition nor did he require the use of a breathing assistance device.  Moreover, the examiner found the Veteran had no other pertinent physical findings, complications, conditions, signs and/or symptoms related to any other sleep disorder.

However, the evidence of record does show that the Veteran complained of sleep impairment when seeking treatment for his generalized anxiety disorder with depressive disorder.  At his September 2008 and March 2010 VA mental health examinations, the examiners noted the Veteran's report of difficulty falling asleep with frequent waking due to combat-related nightmares.  

Notably, 38 C.F.R. § 4.14 prohibits the evaluation of the same manifestation of a disability under different diagnoses, which is known as "pyramiding."  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which he has already been rated.  An additional rating for sleep impairment is not warranted as the Veteran's rating for generalized anxiety disorder with depressive disorder has already contemplated his report of difficulty falling asleep.  There has not been a separate sleep disability identified that would overcome the inadmissible practice of pyramiding.  

As such, a preponderance of the evidence is against the claim for service connection for erectile dysfunction, irritable bowel syndrome, and a sleep disorder, and they must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

GERD

Records reflect the Veteran was diagnosed with GERD in 1999.   At his November 2012 VA examination, he indicated that he experienced heartburn.  

After reviewing the claims file, the examiner concluded that the Veteran's GERD is less likely than not related to his anxiety.  The examiner explained that repeated treatment from mental health providers did not show a relationship between the Veteran's GERD and his anxiety.  The examiner also indicated that there was no evidence of GI symptoms that were reported as secondary to his Toprol and Lipitor.

The Board acknowledges the representative's September 2010 NOD and research discussing the relationship between posttraumatic stress disorder (PTSD) and gastrointestinal problems.  However, the Veteran is not service-connected for PTSD; instead, he has been diagnosed with generalized anxiety disorder with depressive disorder.  Moreover, the research provides only general information regarding PTSD and gastrointestinal disorders of all types.  

The United States Court of Appeals for Veterans Claims has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314   (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The Board finds the November 2012 opinion more probative on the matter of whether the Veteran's GERD is secondary to his anxiety because the examiner focused on the Veteran's particular symptoms as well as his reported and documented medical history.  The preponderance of the evidence is simply against a finding that the Veteran's GERD was caused or permanently worsened by his generalized anxiety disorder with depressive disorder.

Furthermore, the Board again emphasizes that the Veteran has not demonstrated the requisite knowledge to identify the etiology of his GERD or the relationship between his mental health condition and a gastrointestinal disorder.  See Layno, 6 Vet. App. at 465; see also Jandreau, 492 F.3d at 1372.

In terms of considering the Veteran's claim on a direct basis, service treatment records are absent any complaints or treatment for GERD or any other gastrointestinal symptoms.  Indeed, the Veteran's separation report reflect a clinically normal GU system, and the Veteran himself denied frequent indigestion.

Accordingly, the Board finds that service connection is not warranted for the Veteran's GERD.  The most competent and probative evidence of record does not show that the Veteran's GERD is related to service, to include as secondary to his service-connected psychiatric disorder.  Accordingly, the Board finds that service connection is not warranted for the Veteran's GERD.  As such, the claim for service connection for GERD must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  
   
Increased Ratings

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

The Veteran seeks a higher rating for his coronary artery disease with status post PCTA and stent placement.  The Veteran's disability has been rated 30 percent disabling from August 1, 2008 and 60 percent disabling from January 19, 2010, forward, under Diagnostic Code 7005.

Under Diagnostic Code 7005, a 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 METS but not greater than 7 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104.

A 60 percent rating is warranted for coronary artery disease with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted for coronary artery disease with chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The Veteran's private treatment records from December 2002 shows the Veteran had an ejection fraction of 54 percent with 10 METs.  Records also showed mild left ventricular cavity dilatation.  Additional records from Great Valley Cardiology also show an ejection fraction of 55 to 60 percent.  

In May 2008 VA treatment records, the Veteran described a history of chest pain, but the examiner indicated he was currently asymptomatic.  The Veteran denied chest pain, difficulty breathing, palpitations, and dizziness.  He indicated that he is very physically active and completed activities of daily living without any concern.  Similarly, in November 2008, the Veteran reported doing well and denying any chest pain or difficulty breathing.  A June 2008 chest X-ray was also normal.  

Finally, at a January 2010 VA examination, the Veteran's ejection fraction was greater than 50 percent.  His estimated METs was 3 to 5.  The examiner also did not find evidence of congestive heart failure or abnormal breathing sounds.  The examiner noted normal left ventricular systolic function with no regional wall motion abnormalities.  There was mild concentric left ventricular hypertrophy and mild mitral regurgitation with trace tricuspid regurgitation.  An ECG was also normal.  The examiner found no effects on the Veteran's occupation or daily activities due to his ischemic heart disease.  He also stated he was able to treadmill daily.  The Veteran reported he was retired based on his age or duration of work.

In June 2010, the Veteran's ejection fraction was noted to be 60 percent.
A review of the evidence shows that prior to January 19, 2010, there was evidence of cardiac hypertrophy or dilatation on an electrocardiogram, echocardiogram, or an x-ray.  There was no indication of a workload of 3 to 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope that would warrant a 60 percent rating.  However, at the January 19, 2010 VA examination, the Veteran demonstrated 3 to 5 METs.  Throughout both appeal periods, though, there was no evidence of congestive heart failure or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.  Moreover, the Veteran's ejection fraction was not found to be less than 30 percent.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent from August 1, 2008, and a rating in excess of 60 percent from January 19, 2010, forward, for service-connected coronary artery disease with status post PCTA and stent placement.  There is no basis for further staged ratings of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.104, Diagnostic Code 7005; Gilbert, 1 Vet. App. at 49.

After careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's coronary artery disease.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects the Veteran is retired, and a VA examiner found the Veteran's coronary artery disease had no impact on his occupational functioning.  As such, the Board finds that Rice is inapplicable in this case.

Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected coronary artery disease with status post PCTA and stent placement is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  Specifically, the criteria for coronary artery disease contemplate the Veteran's METs workload and evidence of cardiac hypertrophy or dilatation.  The rating criteria also contemplate varying ejection fraction measurements.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a October 2009 and December 2009 letters to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Although the Veteran's representative has emphasized VA's responsibility to provide adequate examinations generally, there has been no specific allegation of the inadequacy of any examinations offered.  Indeed, the Board finds the examinations were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected generalized anxiety disorder with depressive disorder, is denied.  

Entitlement to service connection for irritable bowel syndrome, to include as secondary to service-connected generalized anxiety disorder with depressive disorder, is denied.  

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected generalized anxiety disorder with depressive disorder, is denied.  

Entitlement to service connection for GERD, to include as secondary to service-connected generalized anxiety disorder with depressive disorder, is denied.  

Entitlement to an initial rating in excess of 30 percent from August 1, 2008 and 50 percent from January 19, 2010, forward, for the Veteran's coronary artery disease with status post PCTA and stent placement, is denied.  


REMAND

The Veteran, through his representative, submitted a written statement dated November 25, 2013 indicating that he wished to withdraw his appeal for an increased rating for generalized anxiety disorder and depressive disorder.  In a letter dated December 2, 2013, the Veteran's representative stated the Veteran wished to "withdraw the withdrawal and continue his appeal for his generalized anxiety disorder and depressive disorder."  

A withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  Withdrawal does not preclude filing a new NOD and, after a SOC is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204(c).

The Veteran's representative provided a written statement in November 2013 specifically identifying the issue of an increased rating for generalized anxiety disorder and depressive disorder to be withdrawn.  Under the governing regulation (outlined above), it became effective upon receipt by the AOJ/RO.  Therefore, after November 25, 2013, there was no longer a pending appeal to the Board in the matter of the rating for the Veteran's generalized anxiety disorder and depressive disorder.   

The Veteran and his attorney seek to restore appellate status to the matter of the rating for generalized anxiety disorder and depressive disorder  by alleging that the Veteran withdrew his withdrawal of the appeal. There is no reference to any statute or regulation authorizing a "withdrawal" of a "withdrawal," and the Board is unaware of any authority for such action, and has no authority to award a grant that is not authorized by law.  See 38 U.S.C.A. §§ 501, 7104. 

However, because the Veteran's statement requesting a "withdrawal of the withdrawal" was received within one year following the April 2013 rating decision, which increased the Veteran's rating from 50 percent to 70 percent effective March 22, 2013, it can be considered a timely NOD under § 20.204(c).

To date, the Veteran has not been provided an SOC or given an opportunity to perfect the appeal of this claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand this claim, rather than merely referring it back to the AOJ, for the preparation of the SOC.  See Manlincon, 12 Vet. App. At 238.

Accordingly, the case is REMANDED for the following action:

The AOJ should furnish the Veteran with a SOC pertaining to the issue of entitlement to an initial rating in excess of 50 percent from August 1, 2008 and 70 percent from March 22, 2013, forward, for the Veteran's generalized anxiety disorder and depressive disorder.  The Veteran should be appropriately notified of the time limits to perfect his appeal of this issue.  This issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely Substantive Appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


